Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered September 17, 1993, convicting him of attempted rape in the first degree, sexual abuse in the first degree, assault in the second degree, assault in the third degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence was not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Bonaparte, 114 AD2d 964). Moreover, issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.